Exhibit 10.41

RESIGNATION AND RELEASE AGREEMENT

THIS AGREEMENT is made as of February 2, 2004, between WISCONSIN ENERGY
CORPORATION (the "Company") and JAMES DONNELLY (the "Executive").

WHEREAS, the Executive is currently employed as President and Chief Executive
Officer of WICOR Industries, Inc. ("WICOR"), a subsidiary of the Company, and

WHEREAS, the Company and the Executive have had discussions regarding the
possible resignation by the Executive and the terms and conditions that would be
applicable, and

WHEREAS, the parties wish to enter into this Agreement to finalize all such
terms and conditions;

NOW, THEREFORE, in consideration of the Executive's past service and of the
mutual promises herein made and other good and valuable consideration, the
parties agree as follows:

1.     Resignation. The Executive hereby agrees to resign from all officer and
director positions with the Company and its subsidiaries, and to retire as an
employee of WICOR, effective as of May 1, 2004 (the "Resignation Date"). The
Company agrees to accept such resignation. The Executive shall continue to
receive his current base salary and all qualified and nonqualified pension and
welfare benefits to which he is entitled as a full-time executive employee of
the Company until the Resignation Date, as well as payment of his 2003 incentive
at such time as other named executive officers receive payment of their 2003
incentives. In addition, within ten days of the Resignation Date, the Executive
will be paid all accrued but untaken vacation days in a lump sum. The parties
agree that the Company may scale back the Executive's duties or terminate his
employment at any time from the date hereof to the Resignation Date, but that
any such reduction in duties or termination will not affect the amounts owed to
Executive under this paragraph or the remainder of this Agreement.

2.     Special Severance Benefit. In lieu of any other benefits under the
Wisconsin Energy Corporation Special Executive Severance Policy (the "SESP") or
under any other severance plan or program of the Company or its affiliates, the
Company shall pay Executive a special lump sum severance benefit equal to the
amount calculated under Section 4.3(b) of the SESP treating the Resignation Date
as the Date of Termination (the "Special Severance Benefit"), less applicable
withholding. The Executive specifically waives and releases any claims under the
SESP or any other severance plan or program of the Company or any of its
affiliates. The Special Severance Benefit shall not be taken into account under
any other pension, savings or welfare benefit plan that bases benefits on
compensation. The Special Severance Benefit will be paid to the Executive within
ten (10) days after the Resignation Date, provided the Executive has not revoked
this Agreement as provided in paragraph 9(d).

3.     Special Benefits Continuation. The Company agrees to provide the
Executive and his family for a period of 3 years after the Resignation Date with
medical, dental and death benefits on the same basis as if the Executive's
employment had not terminated on such date, and subject to all of the terms
applicable to active employees from time to time, including the making of any
required contributions; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer-provided plan, the medical and dental
benefits described herein shall be secondary to those provided under such other
plan during such 3-year period. The death benefits referenced herein shall be
those set forth in the Company's Death Benefit Only Plan (the "DBO Plan"). The
Executive will be treated as a Participant, as defined in the DBO Plan, will be
treated as having Retired, as defined in the DBO Plan, and the Benefit Factor
under the DBO Plan will be 300% for the 3 years after the Resignation Date.

4.     Other Benefits. In addition, the Executive shall have the following
benefits:

(a)     the stock options currently held by the Executive will be subject to the
terms provided in the applicable award agreements, provided that solely for
purposes of such award agreements, the Resignation Date shall be treated as the
date of the involuntary termination of the Executive by the Company, without any
cause; and

(b)     the Company shall cause the restricted stock award granted to Executive
on February 7, 2001 to become fully vested as of the Resignation Date.

5.     Pension and Welfare Benefit Plans. The Executive shall be entitled to
such rights on the Resignation Date as are provided for terminating employees on
that date pursuant to the terms of the pension and welfare benefit plans of the
Company and its affiliates which apply to the Executive. For purposes of the
Wisconsin Gas Company Medical Premium Account Plan, the Executive's termination
of employment/retirement date shall be the Resignation Date. Following the
special benefits continuation period described in paragraph 3, the Executive and
his spouse shall be eligible for coverage under the Company's retiree medical
and dental program as in effect from time to time. In accordance with the terms
of the Company's retiree medical and dental program, the Company has reserved
the right to amend, modify or terminate the plan at any time. In addition,
following the special benefits continuation period described in paragraph 3, the
Executive will remain a Participant in the DBO Plan and the applicable Benefit
Factor will be 100%.

6.     Confidentiality/Non-Disclosure.

(a)     The Executive agrees not to disclose to any party (except as may be
required by applicable law) any confidential information regarding the Company,
its subsidiaries and affiliates (the "WEC Group"). For purposes of this
paragraph 6, "confidential information" means any information not generally
known in the industry which was obtained from the WEC Group including, but not
limited to, such information with respect to any customer or supplier of the WEC
Group, existing or contemplated products or services or business plans.
Confidential information does not include any information that becomes publicly
known other than as a result of acts of the Executive in violation of this
Agreement.

(b)     The Executive agrees to not to disclose to any party any trade secrets
of the WEC Group.

7.     Re-Employment. The Executive further agrees that he will not apply for or
seek employment with the Company or its subsidiaries or affiliates after the
Resignation Date. The Company agrees that when a prospective employer of the
Executive contacts the Company, the Company will only provide the Executive's
commencement date, titles, job description, resignation date and other factual
matters.

8.     Release. In consideration of the Company's promise to pay the Special
Severance Benefit to the Executive, and subject only to the performance by the
Company of its promises in this Agreement, the Executive hereby releases the
Company, its subsidiaries and affiliates, and their officers, directors,
employees, agents, predecessors and successors from any and all claims that the
Executive might have arising out of his employment and the termination thereof
arising prior to the time the Executive signs this Agreement, with the exception
of (a) Executive's rights to receive vested benefits to which the Executive is
entitled after the Resignation Date under any qualified or nonqualified employee
benefits plans and arrangements of the Company, (b) claims for indemnification
as provided under applicable law, any applicable insurance policies (e.g.,
directors and officers insurance), the Articles of Incorporation or By-Laws of
the Company, or any applicable policy statements or indemnification agreements
with the Company, and (c) obligations owed to the Executive under this
Agreement. The claims that are being released include, but are not limited to,
claims under the SESP or any other severance pay plan or program, claims for
wrongful discharge, breach of contract, harassment, unlawful terms and
conditions of employment, retaliation, defamation, invasion of privacy,
discrimination (including, but not limited to, discrimination on the basis of
age under the Age Discrimination in Employment Act and state and local law), the
Sarbanes-Oxley Act of 2002 and any other claims that might be brought under any
federal, state or local law or regulation that regulates the employment
relationship or employee benefits, whether such claims are known or unknown to
the Executive at the time the Executive signs this Agreement. The Company, its
subsidiaries and affiliates, and their officers, directors, employees, agents,
predecessors and successors hereby release the Executive from any and all claims
that they might have arising out of or relating to acts or omissions by the
Executive prior to the time the Company signs this Agreement, excepting only any
claims arising out of intentionally wrongful illegal conduct by the Executive.

9.     Acknowledgments. Each party acknowledges entering into this Agreement
knowingly, freely and voluntarily. The Executive acknowledges that:

(a)     he has been and is hereby advised by the Company to consult with legal
counsel before signing this Agreement;

(b)     he has 21 days from the date of his receipt of this Agreement within
which to consider it;

(c)     he understands that this Agreement includes a final general release of
the Company, its subsidiaries and affiliates, and their officers, directors,
employees, agents, predecessors and successors, for any and all matters up to
the date that this Agreement is signed; and

(d)     he may, within 7 calendar days following the date of his execution of
this Agreement, revoke this Agreement by giving written notice of his intent to
revoke to Richard A. Abdoo, Wisconsin Energy Corporation. This Agreement shall
not become effective or enforceable until this 7-day revocation period has
expired. TIME IS OF THE ESSENCE WITH REGARD TO THIS PARAGRAPH.

10.     Representation. Each party represents and acknowledges that in executing
this Agreement, such party has not relied upon any representation or statement
not set forth herein made by the other party or any of the other party's agents,
representatives or employees with regard to the subject matter, basis or effect
of this Agreement. The Company represents and warrants that it has obtained all
consents, approvals and authorizations required to execute, deliver and perform
this Agreement, that they are in full force and effect as of the date hereof,
and that this Agreement is a valid, binding and enforceable obligation of the
Company in accordance with its terms.

11.     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect or impair the validity or enforceability of any
other provision and this Agreement shall be construed as if such invalid or
unenforceable provision were not contained herein.

12.     Entire Agreement; Governing Law. This Agreement sets forth the entire
agreement between the parties hereto and completely supersedes any prior
agreements or understandings between the parties. It may be amended only by an
agreement in writing signed by both parties. This Agreement shall be governed by
and construed in accordance with the laws of the State of Wisconsin, without
regard to its conflict of laws provisions.

13.     Executive's Death. If the Executive should die prior to the occurrence
of the Resignation Date or prior to the payment of any amounts owing to
Executive hereunder, all amounts and benefits that would otherwise be owing to
the Executive under Paragraphs 1 through 5 of this Agreement, assuming the
Resignation Date occurred, shall instead be paid or provided to the Executive's
spouse if she should survive him, and if not, to the Executive's estate.



 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the dates set
forth below opposite their names.

/s/ James Donnelly


JAMES DONNELLY

February 2, 2004


Date

WISCONSIN ENERGY CORPORATION

By:/s/ Richard A. Abdoo
Title: Chairman and CEO

February 2, 2004


Date

